         Case: 21-10840   Doc: 18   Filed: 04/06/21    Page: 1 of 15




           IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:
                                                   Case No. 21-10840-SAH
DORCHESTER RESOURCES, LP,                          (Chapter 11)
                             Debtor.

       COVER SHEET FOR DECLARATION OF JOHN T. PERRI,
     MANAGER OF DC-LRCOGP, LLC, THE GENERAL PARTNER OF
     DORCHESTER RESOURCES, L.P., IN SUPPORT OF CHAPTER 11
              PETITION AND FIRST DAY MOTIONS


                                       Respectfully Submitted,

                                       /s/ J. Clay Christensen
                                       J. Clay Christensen (OBA # 11789)
                                       Jeffrey E. Tate (OBA #17150)
                                       Jonathan M. Miles (OBA #31152)
                                       Brock Z. Pittman (OBA #32853)
                                       Emily J. Irwin (OBA #33880)
                                       CHRISTENSEN LAW GROUP, P.L.L.C.
                                       The Parkway Building
                                       3401 N.W. 63rd Street, Suite 600
                                       Oklahoma City, Oklahoma 73116
                                       Telephone: (405) 232-2020
                                       Facsimile: (405) 228-1113
                                       Clay@christensenlawgroup.com
                                       Jeffrey@christensenlawgroup.com
                                       Jon@christensenlawgroup.com
                                       Brock@christensenlawgroup.com
                                       Emily@christensenlawgroup.com

                                       PROPOSED ATTORNEYS FOR DEBTOR
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 2 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 3 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 4 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 5 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 6 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 7 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 8 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 9 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 10 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 11 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 12 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 13 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 14 of 15
Case: 21-10840   Doc: 18   Filed: 04/06/21   Page: 15 of 15
